Title: To James Madison from Elizabeth (Betsy) Conway Madison Shepherd, 14 May 1821 (letter not found)
From: Elizabeth,Shepherd, Betsy Conway Madison
To: Madison, James


                ¶ From Elizabeth (Betsy) Conway Madison Shepherd. Letter not found. 14 May 1821. Acknowledged in JM to James Francis Madison Shepherd, 8 Dec. [1825] (DLC), in which JM quotes from the letter: “my object is that an arrangement may be made for those Negroes to be bought in & secured. The Docr. [William Shepherd] I am confident will only say, what he has already said to me, that they must be sold and that he could devise no plan by which they can be purchased. I flatter myself, my uncle, by what passed between us, that you will not let me lose them. The probability is that they wi⟨ll⟩ go low, as they will be sold by the Sheriff.”
            